Appeal by defendant, as limited by his motion, from a sentence of the County Court, Suffolk County, imposed February 28, 1977, upon his conviction of attempted assault in the second degree, upon his plea of guilty, the sentence being an indeterminate term of imprisonment with a maximum of four years. Sentence modified, as a matter of discretion in the interest of justice, by reducing it to a five-year period of probation and case remitted to the County Court, Suffolk County, to fix the conditions of probation. The sentence was excessive to the extent indicated herein. Margett, Acting P. J., Damiani, Rabin and Shapiro, JJ., concur.